December 14, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          DARWIN FISHER, Appellant

NO. 14-17-00345-CR                       V.

                        THE STATE OF TEXAS, Appellee


                      ________________________________

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED.
      We further order this decision certified below for observance.